United States Court of Appeals,

                               Eleventh Circuit.

                                 No. 93-9426.

 UNITED STATES of America, Plaintiff-Appellee, Cross-Appellant,

                                        v.

   David GRIGSBY, Doris Grigsby, Defendants-Appellants, Cross-
Appellees.

                                 May 2, 1997.

Appeals from the United States District Court for the Northern
District of Georgia. (No. 1:93-CR-6-2-ODE), Orinda D. Evans, Judge.

Before BIRCH, Circuit Judge, and KRAVITCH and HENDERSON, Senior
Circuit Judges.

     BIRCH, Circuit Judge:

     These appeals from convictions for conspiracy to import raw

African    elephant    ivory    in   violation    of   the   African    Elephant

Conservation Act ("AECA"), 16 U.S.C. § 4223(1), violations of the

Endangered Species Act of 1973, 16 U.S.C. § 1538(c)(1), and the

Migratory Bird Treaty Act, 16 U.S.C. §§ 703 and 707(a), challenge

the jury instructions as being erroneous and incomplete with

respect to the AECA, and the verdicts regarding the other wildlife

statutes as being contrary to the evidence and jury instructions.

The district court instructed that general intent was all that was

required to violate the AECA, omitted relevant exceptions to that

statute,   and   instructed      that   the   household      effects   exception

applied to all of the statutes.               Because we conclude that the

district    court's    AECA    jury     instructions    were    erroneous    and

incomplete and that the jury's verdicts as to the other wildlife

statutes were contrary to the jury instructions and evidence, we

REVERSE and REMAND with instructions to grant the motions for
judgments of acquittal.

                             I. BACKGROUND

     In   1978,   defendants-appellants    David   and   Doris   Grigsby,

husband and wife and United States citizens, moved from Ohio to

Stittsville, Ontario, Canada, and began operating a taxidermy

business.     David,   a   professional   taxidermist,   performed    the

taxidermy work, and Doris, who has a high school education, handled

the business aspects.       In 1987, one of their customers, R.W.

Ashton, asked them to sell his sport-hunted trophies, including

nine elephant tusks brought into Canada from several African

safaris between 1965 and 1973.1 Illinois resident Kenneth Enright,

who owned a company that manufactured cutlery, archery, and pistol

handles from ivory, responded to the Grigsbys' advertisement in

June, 1988.   After negotiating with the Grigsbys from June through

October, 1988, Enright agreed on a price of fifty United States

dollars ($50) per pound for the ivory tusks.

     Before traveling to Canada to view the ivory, Enright asked

Doris Grigsby to inquire about Canadian export permits.          Since she

had no previous experience with export documents, Doris contacted

Gordon Shearer, the District Conservation Officer Coordinator of

the Ontario Office of the Interior Ministry of Natural Resources,

who issued export permits under the Convention on International

Trade in Endangered Species of Wild Fauna and Flora, Mar. 3, 1973,

27 U.S.T. 1087, T.I.A.S. No. 8249 (entered into force July 1, 1975)




     1
      The elephant tusks averaged fifty to sixty pounds and were
fifty to sixty inches long.
[hereinafter      "CITES"   or     "Convention"]2    and   who   had   known   the

Grigsbys since their arrival in Canada.             Shearer testified that he

remembered receiving Doris Grigsby's inquiry concerning the export

permits, but that he had never issued export permits for African

elephant ivory and was unfamiliar with the process.

      Ashton transferred the original certificates of ownership for

two   of    the   ivory   tusks.      The   Canadian   Wildlife    Service     was

satisfied that, because the harvesting was before applicability of

CITES, a permit could be issued for all of the ivory tusks.                After

Doris Grigsby applied for the original eight African elephant

tusks, a Canadian export CITES permit was issued on October 20,

1988.      She informed Enright by telephone on October 24, 1988, that

the CITES export permit had been issued.

      Enright arrived in Canada to purchase the ivory tusks on

November 8, 1988.         He brought a completed, certified check for

twenty-six thousand United States dollars ($26,000) drawn on the

account of his Illinois company and payable to Grigsby Taxidermy.

Enright then learned that an additional ivory tusk had been added

for sale by Ashton, making a total of nine tusks available for

sale.      After examining the tusks and determining that the quality

of the ivory did not meet his expectation, Enright negotiated

directly with Ashton to reduce the sales price from fifty to forty

United States dollars ($50-$40) per pound.

      Upon consummation of the sale with Ashton, Enright tendered to


      2
      The purpose of CITES, 27 U.S.T. 1087, T.I.A.S. No. 8249, an
international treaty to which the United States is a signatory,
is to protect certain species of fish and wildlife from
exploitation.
Doris Grigsby the completed certified check.        Since the check was

payable to Grigsby Taxidermy instead of Ashton and exceeded the

final sales price, Doris Grigsby took Enright to her Canadian bank,

where the certified check was converted to a Canadian bank draft

payable to Ashton in Canadian funds, with Enright retaining the

difference.   Doris Grigsby gave Enright a receipt for the purchase

of the ivory in the amount of twenty thousand, five hundred

ninety-four Canadian dollars ($20,594), the dollar amount of the

Canadian bank draft payable to Ashton.

     Following this bank transaction, when the United States funds

were converted to Canadian funds, Enright told Doris Grigsby for

the first time that his plans had changed and that he no longer

wanted the ivory shipped to the United States but instead to a

subsidiary company in Hong Kong. He explained that the United

States   recently   had   enacted   the   AECA,   which   prohibited   the

importation of African elephant ivory from nonivory producing

countries, including Canada.3

     Enright asked Doris Grigsby to return to the Canadian Ministry

to obtain a CITES permit for Hong Kong. He gave her his company

mailing label, pretyped to the address of George Wong, an ivory

broker in Hong Kong, for shipment of the ivory tusks that Enright

had purchased.      Accommodating Enright's request, Doris Grigsby

telephoned Shearer at the Canadian Interior Ministry of Natural

Resources and advised him that the plans had changed necessitating

a CITES permit for Hong Kong and the addition of the ninth tusk.

     3
      The AECA was signed into law by President Reagan on October
7, 1988, but the relevant ivory moratorium did not become
effective until June 9, 1989. 54 Fed.Reg. 24,758 (1989).
Shearer testified that Doris Grigsby told him that she had just

learned of the change in the United States law precluding taking

the shipment into the United States, although she had a Canadian

permit for it.     A second CITES permit was issued on November 8,

1988, for the nine ivory tusks to be exported to Hong Kong.

     When Doris Grigsby obtained the CITES permit from Shearer's

office on November 8, 1988, she noticed and took a free Fish &

Wildlife "Facts" sheet printed by the Fish and Wildlife Service of

the United States Department of the Interior.               This document

specifically addressed ivory and contained information concerning

the importation of noncommercial shipments of ivory.          In pertinent

part, the Facts sheet stated:

     2. African elephant (Loxodonta africana ).

           ....

           A. Non-commercial shipments. Raw and worked ivory may be
           imported and reexported for personal use (accompanying
           personal baggage) without CITES documents.

Ivory, Fish and Wildlife Facts (Fish & Wildlife Serv., U.S. Dept.

of the Interior, Washington, D.C.), Jan. 1988 (Defendant's Exhibit

No. 20) (emphasis added).

     When Doris Grigsby returned to her home after obtaining the

CITES   permit,   Enright   had   crated   the   ivory   tusks.   For   the

additional trouble in returning to Shearer's office a second time,

Enright offered the Grigsbys five hundred United States dollars

($500).    The crated ivory tusks filled one entire side of the

Grigsbys' carport.     Following his meeting with David and Doris

Grigsby in November, 1988, Enright's subsequent contacts were with

Doris Grigsby only.    Ashton died following this sale of the ivory
tusks to Enright.

     After the crates had been in the Grigsbys' carport for two

weeks, Doris Grigsby called Enright in Illinois to inquire why the

ivory had not been removed.   He informed her that his plans to sell

the ivory tusks in Hong Kong had not materialized.    Doris Grigsby

then told Enright that she would charge him one hundred United

States dollars ($100) per month as a storage fee for each month

that the ivory tusks remained on the Grigsbys' property after the

December 20, 1988, expiration date for the CITES permit to Hong

Kong.

     The Grigsbys did not hear from Enright regarding his twenty

thousand United States dollar ($20,000) investment until July,

1989, ten months after his purchase. He authorized the Grigsbys to

sell the ivory tusks in Canada for him.   Enright further wanted the

Grigsbys to resell his ivory for his preferred selling price of

sixty-five United States dollars ($65), but not less than fifty

United States dollars ($50) per pound. After advertising the ivory

tusks for sale, Doris Grigsby sold two ivory tusks.   On August 14,

1989, she sent Enright a bank draft for four thousand Canadian

dollars ($4,000) for the two sales and added two thousand Canadian

dollars ($2,000) of her own without retaining her ten percent sales

commission to which Enright previously had agreed.    Nevertheless,

Enright neither attempted to obtain the ivory tusks for which he

had paid nor compensated the Grigsbys any storage fees during 1990.

Consequently, the ivory tusks were stored in the Grigsbys' carport

in Canada from November, 1988, until 1991.

     In the summer of 1991, the deteriorating health of David
Grigsby, who suffered from degenerative arthritis, necessitated

their return to the United States for a warmer climate.      They moved

temporarily to Toccoa, Georgia. The ivory tusks, however, remained

in Canada at their residence there.      In March, 1992, Doris Grigsby

called Enright to inform him that she would be in Canada in June

and July, 1992, for the family's final move to the United States.

She beseeched Enright to pay the outstanding storage fees for four

years of storing the ivory tusks and to obtain the ivory.

     Doris Grigsby did not hear from Enright in June or July, 1992.

Instead, she heard from a stranger, Alan Zanotti, a former used car

repossesser, who informed her that he had purchased the ivory from

Enright, and that he was going to confiscate it.      By July 31, 1992,

Doris Grigsby had received no communication from Enright confirming

Zanotti's information.    Accordingly, she claimed ownership because

she believed that Enright had abandoned the ivory and that it had

reverted to her in satisfaction of the four years of past due

storage fees.

     Enright finally contacted the Grigsbys and advised them that

he wanted to travel to Canada at the end of August or September to

obtain the ivory.     This was unacceptable to the Grigsbys, who

needed to be in Georgia by that time to enroll their son in school.

Doris Grigsby further informed Enright that the ivory tusks were

packed in a moving van and were inaccessible.        Enright reiterated

to the Grigsbys that it would be illegal to bring the ivory into

the United States.    He also contacted the United States Fish and

Wildlife   Service   to   report   the   imminent,   allegedly   illegal

importation of the ivory tusks.
     The Grigsbys received two telephone calls from Zanotti to warn

them that someone was on the way to repossess the ivory tusks.

Suspecting trouble or possible violence and because the moving van

could not be closed or locked, Doris Grigsby decided to store the

ivory across the border, where it could be obtained on their way to

Georgia.     Doris Grigsby, her son, and Kathy Rye, a neighbor's

daughter,4    took       the   ivory   tusks   into    the    United    States     at

Ogdensburg,       New    York,   where    they   moved       the    ivory   into   a

miniwarehouse.          Doris Grigsby signed all rental documents in her

name.

     The Grigsbys did not obtain export or import permits for their

move from Canada to the United States.                     They relied on their

permits of ownership, which were trial exhibits, and the Fish and

Wildlife Service, Department of the Interior Facts sheet on ivory,

which    stated    that    all   wildlife   could     be    moved   with    personal

belongings for a noncommercial purpose.                    Among their personal,

household effects moved by a private moving service were harp seal,

black and polar bear skins as well as certain migratory birds,

including a barred owl, saw whet owl, kestrel, and goshawk.                        At

United States Customs, the van driver wrote on the form "household

effects," and no search of the van was conducted.                     The Grigsbys

     4
      Kathy Rye was eleven years old at the time that these
events occurred. Her father, Tim Rye, had helped load the ivory
tusks into the Grigsby's minivan. Kathy Rye, who was twelve at
the time of trial, testified that Doris Grigsby told her to put
her blanket and pillow over the ivory tusks and to lie there.
She also testified that, when the minivan stopped at United
States Customs, Doris Grigsby said that she had a little girl
sleeping in the back of the van. Tim Rye testified that Doris
Grigsby said that she did not want to be "stuck at Customs with
paperwork." R11-264. Both Tim and Kathy Rye were granted
governmental immunity.
contend that they believed that it was lawful to move the ivory

tusks with the other wildlife that they owned and possessed for

their personal use as personal household belongings, since these

possessions      were   being   taken      into   the   United    States      for   a

noncommercial purpose. Doris Grigsby testified at trial that, when

she brought the ivory and other personal wildlife into the United

States,   she    did    not   intend   to   violate     any    law.      At   trial,

government witness, Dr. Robert R. Campbell of the CITES Management

Authority of Canada, testified that, in August, 1992, the African

elephant, threatened with extinction, was a CITES Appendix I,

protected species.        He also testified that Canada issued permits

for the noncommercial export of African elephant specimens to the

United States upon proof that the items were either pre-Convention

or a personal effect that had been in possession of the applicant

for a number of years.

     By mid August, 1992, the Grigsbys had completed their move to

Toccoa, Georgia, including the ivory tusks.                   In late September,

1992, Doris Grigsby learned that Enright had telephoned Canada to

locate her.      In response and to get his attention, Doris Grigsby

wrote Enright a letter dated September 30, 1992, which stated that

he could have the ivory for twenty-six thousand, five hundred

United States dollars ($26,500).            Enright, cooperating with agents

of the Fish and Wildlife Service, specifically Special Fish and

Wildlife Agent John Decker, testified that he engaged the Grigsbys

in a series of telephone conversations and written correspondence

concerning      disposition     of   the    ivory   tusks.       After    involved

negotiations, Enright counteroffered eight thousand United States
dollars   ($8,000)     in    a   letter    dated   November     18,    1992.     He

calculated this amount as five thousand United States dollars

($5,000) for the ivory, computing one hundred United States dollars

($100) per month storage for four years and two months and three

thousand United States dollars ($3,000) for delivery.                          Doris

Grigsby's final offer was ten thousand United States dollars

($10,000).

     Following   additional        written      negotiations,    Doris    Grigsby

agreed to ship Enright one ivory tusk for two thousand United

States dollars ($2,000), cash on delivery.                  This shipment was

intercepted by federal agents and returned to the Grigsby's home in

Toccoa in an attempt to recover the remaining tusks. David Grigsby

accepted the package and identified it as "ivory."                R13-519-20.

     Skeptical    of        Enright's     trustworthiness       regarding       the

protracted transaction, the Grigsbys loaded all of the remaining

ivory tusks into a van to be shipped to Enright.              Doris Grigsby was

followed by federal and state wildlife agents. Suspecting that she

was being followed by Zanotti, Doris Grigsby stopped at a local

bait store, where she was arrested.                A search of the minivan

revealed the six ivory tusks.

     A    subsequent    search     of     the   Grigsbys'     Toccoa    residence

disclosed the other wildlife items, including the harp seal, polar

and black bear skins and the migratory birds.                   Decker, who was

involved in the search of the Grigsby residence and arrest of David

Grigsby on December 17, 1992, testified that David Grigsby admitted

repackaging the returned tusk and wrapping three other tusks in

preparation for shipment to Enright.               While David Grigsby told
Decker that he knew that Enright had represented that he could not

bring the tusks into the United States because of a "change in the

law," id. at 609, he also maintained to Decker that the tusks

belonged to the Grigsbys because Enright failed to pay the storage

costs for the tusks, while the Grigsbys stored the tusks in Canada.

Although his agency generally requires a written waiver when

interviewing a suspect, Decker testified that he did not obtain a

written waiver from David Grigsby before questioning him "because

I didn't have a waiver form with me," id. at 603, even though

Decker was involved directly in investigating the Grigsbys for two

months prior to the search of the Grigsby residence and arrest of

David Grigsby.      On cross-examination, Decker acknowledged that he

did not record his questioning of David Grigsby, that he did not

prepare a summary of David Grigsby's purported statements for him

to review and sign, and that he did not ask David Grigsby to

prepare a written summary of his comments for Decker.

     David    and   Doris   Grigsby   were   charged   in   a   superseding

indictment on five separate counts:           (1) conspiracy to import

endangered species of wildlife, 18 U.S.C. §§ 371 and 545;               (2)

violation of the AECA, 16 U.S.C. § 4223(1);        (3) violation of the

Lacey Act, 16 U.S.C. §§ 3372(a)(1), (a)(4) and 3373(d)(1)(B);          (4)

unlawful importation of endangered species, 18 U.S.C. § 545;           and

(5) violation of the Migratory Bird Treaty Act, 16 U.S.C. §§ 703

and 707(a).    At the conclusion of the government's case, counsel

for David Grigsby moved for judgment of acquittal on all five

counts of the superseding indictment under Rule 29 of the Federal

Rules of Criminal Procedure. The district judge denied this motion
because she believed that the Grigsbys were aware of export/import

law   because   of   their    taxidermy      business.       During    discussion

regarding     admissibility     of    certain     government     evidence,    the

assistant United States attorney conceded that much of the evidence

will relate to actions and statements of Doris Grigsby, and that

"[t]here    isn't    much,   nearly    as    much   evidence     against     David

Grigsby."   R10-7. Doris Grigsby testified at trial;              David Grigsby

did not testify.      At the end of all of the evidence and a renewed

Rule 29 motion, the district judge granted a judgment of acquittal

on violation of the Lacey Act and dismissed Count Three of the

indictment.

      The transcript of the charge conference reveals that the

district judge, the government attorney, and counsel for the

defendants grappled with the proper jury instructions to give for

the violation of the AECA because there were no federal cases

interpreting this statute. They discussed whether the sport-hunted

trophies and pre-Convention harvest exceptions applied to the AECA

violation as well as whether the household effects exception was

applicable to the wildlife brought into the United States.                    The

assistant United States attorney consulted with Decker of the Fish

and Wildlife Service to answer the judge's question concerning the

residency, as opposed to citizenship, requirements of 50 C.F.R. §

23.13(d).       R15-1066,     1072.         The   district     judge    expressed

exasperation    throughout     the    charge      conference    with   counsels'

inability to provide her with statutory and regulatory interpretive
assistance.5     When she instructed the jury, the district judge

explained that "[t]his case is unusually difficult on the law, and

all these times that you have been kept waiting in the jury room

are times wh[en] we have been wrestling with the legal issues in

this case."     Id. at 1081.

     The district judge then instructed the jury that violation of

     5
      Examples of the judge's frustration with counsels'
interpretive assistance occur throughout the charge conference:

          THE COURT: You know, to tell you the truth, I'm just
          about out of patience. I know that this case is
          technically a difficult case, but, quite frankly, I'm
          frustrated that more of the work on these difficult
          issues has not been done outside this courtroom.

     R15-984.

          THE COURT: You didn't answer the question I'm asking,
          though. I'm look[ing] still at this CFR exception in
          23.13(d) and asking you why that exception doesn't
          apply to the permit requirements, the import permit
          requirement for the tusks, and the export permit
          requirement for the bearskins?

     Id. at 1070.

          THE COURT: What does the term accompanying personal
          baggage mean?

     Id. at 1072.

          THE COURT: That's the whole purpose of an exception,
          though. That [explanation by Agent Decker that an
          exception cannot defeat the purpose of a law] doesn't
          make any sense.

     Id. at 1075.

          THE COURT: Now, we need to move ahead with this.   My
          patience is exhausted.

               Regarding this requirement of the Fish and
          Wildlife Declaration Form, what is supposed to be done
          with this form? Is it supposed to be presented at
          Customs?

     Id. at 1076.
the AECA required general intent and did not give any instructions

regarding the sport-hunted trophies or pre-Convention exceptions to

the statute.     The judge also instructed that a household effects

exception applied to all of the statutes governing the importation

into the United States of wildlife not intended for sale.           The jury

convicted David and Doris Grigsby on all four remaining counts of

the superseding indictment.

      Doris Grigsby was sentenced to five months of imprisonment,6

which is to be followed by three years of supervised release, the

first five months of which shall be home detention.           David Grigsby

was sentenced to five years of probation.         David and Doris Grigsby

individually were fined a special assessment of $150 for each count

of conviction and jointly were ordered to pay Enright, the owner of

the   ivory    tusks,    restitution    of    $12,000   for   the   unlawful

importation of the tusks from Canada.           The Grigsbys appeal their

respective convictions and sentences.            They also challenge the

district     court's    denial   of   their   motions   for   judgments   of

acquittal.     Because we reverse their convictions, we address only

the jury instructions for the statutes under which David and Doris

Grigsby were convicted and need not discuss their evidentiary and

sentencing issues raised on appeal.

                                 II. ANALYSIS

A. Review of Jury Instructions

          "We review jury instructions de novo to determine whether


      6
      Doris Grigsby was sentenced to five months of imprisonment
on each of the four counts under which she was convicted, the
terms to be served concurrently. She has not served her
imprisonment term pending appeal.
they misstate the law or mislead the jury to the prejudice of the

objecting party."         United States v. Chandler, 996 F.2d 1073, 1085

(11th Cir.1993), cert. denied, 512 U.S. 1227, 114 S.Ct. 2724, 129

L.Ed.2d 848 (1994).        Counsel's objections to proposed instructions

"should be sufficient to give the district court the chance to

correct errors before the case goes to the jury."       United States v.

Sirang, 70 F.3d 588, 594 (11th Cir.1995);         see Fed.R.Crim.P. 30.

A district judge's "refusal to give a requested jury instruction is

reviewed for abuse of discretion," because " "[a] defendant is

entitled to have the court instruct the jury on the theory of the

defense, as long as it has some basis in the evidence and has legal

support.' "        United States v. Morris, 20 F.3d 1111, 1114-15 (11th

Cir.1994) (quoting United States v. Orr, 825 F.2d 1537, 1542 (11th

Cir.1987)).7       We reverse when "we are left with "a substantial and

ineradicable doubt as to whether the jury was properly guided in

its deliberations.' "          Mark Seitman & Assocs. v. R.J. Reynolds

Tobacco Co., 837 F.2d 1527, 1531 (11th Cir.1988) (quoting Johnson

v. Bryant, 671 F.2d 1276, 1280 (11th Cir.1982)).

B. CITES:      Implementing and Interrelating Legislation

       CITES, which entered into force on July 1, 1975, resulted from

the recognition by the signatory countries "that international

cooperation is essential for the protection of certain species of

wild       fauna    and    flora   against   over-exploitation   through

international trade."         CITES, 27 U.S.T. at 1090 (proclamation of

       7
      Furthermore, we have held: "There is no need to object to
a court's specific denial of a request for a jury instruction.
The presentation of the request and its denial [are] sufficient
to preserve the issue for appeal." Morris, 20 F.3d at 1114 n. 3.
the contracting states).            The United States and Canada are CITES

signatories.          CITES, 27 U.S.T. at 1346, 1349 (signatories to

CITES), 50 C.F.R. § 23.4 (1992).             CITES establishes a "regulatory

system" that "monitors the trade in wildlife, both flora and fauna,

passing through one member country to another."                    United States v.

Stubbs, 11 F.3d 632, 637 (6th Cir.1993). With respect to protected

wildlife,      such    as    that   at   issue   in   this    case,    "[t]he   local

authorities, within the various signatory countries to CITES, must

know how many animals are being exported, in order to protect the

listed species from exploitation."               United States v. 3,210 Crusted

Sides     of   Caiman       Crocodilus    Yacare,     636    F.Supp.    1281,    1287

(S.D.Fla.1986).

      CITES classifies protected species according to the extent to

which they are endangered in appendices.                    Appendix I lists "all

species threatened with extinction which are or may be affected by

trade," and Appendix II includes "all species which although not

necessarily now threatened with extinction may become so unless

trade in specimens of such species is subject to strict regulation

in order to avoid utilization incompatible with their survival."

CITES, art.      II, paras. 1, 2(a), 27 U.S.T. at 1092.                Article VIII

of   CITES     requires      each   signatory      country    to    enact   laws   to

effectuate the treaty.          CITES, art.       VIII, 27 U.S.T. at 1101.

      The African elephant, Loxodonta africana, initially protected

in the United States by the Endangered Species Act of 1973,8 which,

      8
      The United States first implemented CITES through the
Endangered Species Act of 1973. See 16 U.S.C. § 1531(b) ("The
purposes of [the Endangered Species Act] are to provide a ...
program for the conservation of such endangered species and
threatened species, and to take such steps as may be appropriate
as amended, implemented CITES and utilized its appendices, was

listed on CITES Appendix II on February 4, 1977, and upgraded to

Appendix I in 1990.      50 C.F.R. § 23.23 (1989);        50 C.F.R. § 23.23

(1990).     On October 7, 1988, Congress enacted Public Law No. 100-

478, a two-part wildlife conservation amendment to the Endangered

Species Act of 1973:          Title I is the Endangered Species Act of

1988, and Title II is the AECA. Endangered Species Act of 1988,

Pub.L. No. 100-478, 102 Stat. 2306 (codified as amended at 16

U.S.C. §§ 1531-1533, 1535, 1538-1540, 1542, 1544 (1988));                  AECA,

Pub.L. No. 100-478, 102 Stat. 2315 (codified at 16 U.S.C. §§ 1538,

4201, 4203, 4211-4213, 4221-4225, 4241-4245 (1988)).                 Both the

Endangered Species Act of 1973, which includes the birds protected

by the Migratory Bird Treaty Act, see 16 U.S.C. § 1531(a)(4), and

the AECA use the CITES appendices and seek to implement the goals

of CITES.      See 16 U.S.C. § 4241 (stating that the AECA supplements

the Endangered Species Act of 1973).

      The AECA further implemented CITES with respect to the African

elephant. See 16 U.S.C. §§ 4223, 4242-44. The legislative history

for the AECA confirms that Congress determined that additional

legislation was necessary to protect the African elephant because

the   CITES    system   for   controlling     ivory   consumption    had   been

insufficient to prevent lucrative, unlawful poaching, which would

result    in    the   extinction   of   the    African    elephant    if    the



to achieve the purposes of the treaties and conventions set forth
in subsection (a) of this section[, including CITES].");
Tennessee Valley Auth. v. Hill, 437 U.S. 153, 184, 98 S.Ct. 2279,
2297, 57 L.Ed.2d 117 (1978) ("The plain intent of Congress in
enacting [the Endangered Species Act] was to halt and reverse the
trend toward species extinction, whatever the cost.").
then-current rate of slaughter continued.9   To achieve this end and

     9
      In support of the original bill, which ultimately was
enacted as the AECA, Congressman Beilenson, who introduced H.R.
2999, explained:

               Some people argue that the elephants belong to
          Africa, and that, ultimately, it will be up to the
          countries there to determine whether or not the
          elephant will survive. However, it has become apparent
          that even the best-intentioned and uncorrupted African
          governments are limited in their ability to control
          poachers because, like the drug trade, there is
          enormous profit to be made from ivory. For that
          reason, I believe very strongly that the United States,
          and other ivory consuming nations, can and must play a
          bigger role in restricting the ivory trade.

               In 1985, the parties to the Convention on
          International Trade in Endangered Species [CITES],
          which is the international governmental organization
          charged with regulating wildlife trade, took a first
          step toward addressing the plight of the African
          elephant. Together, the ivory-producing nations and
          the ivory-consuming nations—including the United
          States—agreed to a system which would limit the taking
          of elephants, and track individual tusks, in an effort
          to ensure that illegally poached ivory could not be
          sold on the world market.

               Unfortunately, this system, while
          well-intentioned, has been unsuccessful so far in
          eliminating the illegal trade because it has not been
          aggressively enforced by those countries, such as the
          United States, which import ivory. Our legislation
          will provide the mechanisms necessary to enforce that
          system at our borders, and it will encourage other
          ivory-consuming nations to do the same.

               Like gold and silver, ivory is a commodity used to
          hedge against inflation. As the price of ivory rises,
          more elephants are slaughtered. As more elephants are
          killed, the increased fear that the supply will run out
          drives the price of ivory up even more. The elephant
          has thus become a most unfortunate victim of a vicious
          upward spiral of supply and demand. In 1960, ivory
          sold for $2.25 per pound; the going rate is now about
          $68 per pound. With a single large tusk worth more
          than $5,000 retail on the world market, and the average
          per capita income at $300, an African poacher can earn
          much more for himself and his family by killing one
          elephant than by farming for 1 year, an enormously
          powerful incentive to kill elephants that will not
to adhere to the CITES control of ivory trade, the ACEA established

moratoria provisions.    16 U.S.C. §§ 4221-4225.     Several ivory

moratoria have been implemented in the United States pursuant to

the AECA.10 The latest moratorium, relevant for this case, precluded

the importation of raw and worked ivory from all ivory producing

and intermediary11 countries effective June 9, 1989.12   54 Fed.Reg.


          disappear until we can reduce the value of ivory by
          cutting demand.

               ....

               The elephant simply will not survive another
          decade if the current rate of killing continues. As a
          major importer of carved ivory, we in the United States
          can—and indeed must—play a role in seeing that the
          demand for expensive ivory carvings, trinkets, and
          jewelry is not permitted to continue at such an
          uncontrolled rate, and at the expense of a truly unique
          and beautiful species.

     134 Cong. Rec. 21,012, 21,013 (1988) (statement of Rep.
     Beilenson).
     10
      The following moratoria on raw and worked ivory imports
into the United States have been implemented pursuant to the
AECA: (1) on December 27, 1988, a moratorium was placed on all
ivory imports from countries which are not parties to CITES, 53
Fed.Reg. 52,242 (1988); (2) on February 24, 1989, a moratorium
was placed on all ivory imports from Somalia, 54 Fed.Reg. 8008
(1989); (3) on June 9, 1989, a moratorium was placed on all
ivory imports from all ivory producing and intermediary
countries, 54 Fed.Reg. 24,758 (1989).
     11
      The AECA defines a nonivory producing country, like the
United States or Canada, as an " "intermediary country,' "
meaning "a country that exports raw or worked ivory that does not
originate in that country." 16 U.S.C. § 4244(6); see 54
Fed.Reg. 24,761 (1989) (stating that the United States is an
"intermediary nation").
     12
      The purpose in delaying establishing the effective date
for this moratorium was to permit transit time for ivory
shipments in progress between Africa and intermediary countries.
H.R. Conf. Rep. No. 928, 100th Cong., 2d Sess., tit. II, at 29
(1988), U.S.Code Cong. & Admin.News 1988, at 2700, 2747
(Endangered Species Act Amendments of 1988, the AECA). "The
intent is to allow for the proverbial "slow boat to China.' "
24,758 (1989).            Since the AECA is part of the Endangered Species

Act of 1973, as amended, the federal regulations that implement and

govern that statute as well as CITES also control the AECA.13

C. AECA

1. Requisite Intent for Violation

        We review a district court's interpretation and application

of a statute de novo. International Union v. Jim Walter Resources,

Inc., 6 F.3d 722, 724 (11th Cir.1993).            When statutory language is

clear       and    unambiguous,    it   controls interpretation "     absent   a

legislative intent to the contrary."              Chandler, 996 F.2d at 1084

(citing United States v. Turkette, 452 U.S. 576, 580, 101 S.Ct.

2524, 2527, 69 L.Ed.2d 246 (1981)) (emphasis added).               We resort to

legislative history when the statutory language is unclear. United

States v. Rojas-Contreras, 474 U.S. 231, 235, 106 S.Ct. 555, 557,

88 L.Ed.2d 537 (1985).           "Our objective when interpreting a statute

is to determine the drafters' intent."              United States v. Castro,

829 F.2d 1038, 1049 (11th Cir.1987), modified on other grounds, 837

F.2d    441       (11th   Cir.1988).     Under   these   guiding   interpretive

principles, we must examine the statutory language of the AECA to

determine if the district judge properly instructed the jury as to

its application given the facts in this case.

        Regarding the prohibited importation act at issue, the AECA

states:       "Except as provided in section 4222(e) [the sport-hunted


Id.
       13
      Under 50 C.F.R. pt. 23, "Endangered Species Convention,"
are the federal regulations implementing CITES. See 50 C.F.R. §
23.1(a) (1992) ("The regulations in this part implement the
Convention on International Trade in Endangered Species of Wild
Fauna and Flora, TIAS 8249.").
trophies exception] of this title, it is unlawful for any person --

- to import raw ivory from any country other than an ivory

producing country."         16 U.S.C. § 4223(1).       The AECA provides both

criminal and civil penalties.           16 U.S.C. §§ 4224(a) & (b).          This

case was prosecuted criminally, and it is that statutory penalty

provision that has caused the interpretive determination of the

requisite intent:        "Whoever knowingly violates section 4223 of this

title     shall,    upon   conviction,    be   fined    under    Title     18,   or

imprisoned for not more than one year, or both."14                 16 U.S.C. §

4224(a) (emphasis added).

     Although the district judge tentatively had been inclined

toward defense counsel's interpretation that "knowingly," as used

in section 4224(a) with reference to section 4223(1) meant specific

intent,15 she reverted to her original interpretation, urged by the

government,        of   general   intent.16    Thus,     the    district    judge

     14
      In contrast, the AECA civil penalty provides: "Whoever
violates section 4223 of this title may be assessed a civil
penalty by the Secretary of not more than $5,000 for each such
violation." 16 U.S.C. § 4224(b).
     15
      In leaning toward a specific intent interpretation for 16
U.S.C. § 4224(a), the district judge reasoned as follows:

             THE COURT: I'm tentatively inclined to think Mr.
             Brehm's [David Grigsby's counsel's] interpretation is
             correct. It is true that the word knowingly normally
             implies only that the act is volitional, but this
             statute is somewhat different from the norm in that it
             speaks of who[m]ever knowingly violates. It is
             different from what the result would be if section 4223
             were to say that it is unlawful for any person to
             knowingly import raw ivory from any other country, et
             cetera.

     R14-938.
     16
      The district judge initially believed that "knowingly" in
16 U.S.C. § 4224(a) referred to general intent and, subsequently,
instructed the jury that violation of the AECA required only

general intent:

          In order for a defendant to be found guilty of Count Two
     [AECA violation], the government must prove the following
     elements beyond a reasonable doubt.

          That the defendant either knowingly or fraudulently
     imported into the United States raw African elephant ivory.

          And secondly, that the importation was from a non-ivory
     producing country, in this case the country of Canada.

          The word knowingly means that an act is done voluntarily
     and intentionally, and not because of mistake or accident.17


returned to this view:

          THE COURT: And the definition of knowingly is that an
          act is done voluntarily and intentionally, and not
          because of mistake or accident.

               There isn't a specific intent requirement in that
          act. There is no requirement that the defendant's
          actions be done willfully; that is, with the specific
          intent to do something the law forbids; that is, with
          bad purpose either to disobey or disregard the law.

               So, the government's evidence would have to show a
          volitional act by the defendants.

                  ....

          Knowingly normally means volitional, general intent.

     R14-917, 936 (emphasis added). Throughout the discussions
     at the charge conference and in the proposed jury
     instructions, "knowingly" is construed to mean general
     intent, while "willfully" is interpreted to mean specific
     intent.
     17
      The district judge essentially used the government's
proposed Request to Charge No. 15 to instruct the jury on
violation of the AECA:

               Title 16, United States Code, Section 4223(1)
          makes it unlawful to import raw ivory from any country
          other than an ivory producing country. In order for
          you to find the defendant guilty of Count Two of the
          indictment, the Government must prove the following
          elements beyond a reasonable doubt:
R15-1089-90.

     Because no federal court had addressed whether "knowingly

violates" in section 4224(a) requires general or specific intent,

the district court was persuaded by the government's analogy to the

Endangered Species Act, which contains similar language.18      The

Fifth Circuit and a district court in our circuit have found that

general intent is sufficient to violate the Endangered Species Act.

United States v. Ivey, 949 F.2d 759, 766 (5th Cir.1991), cert.

denied, 506 U.S. 819, 113 S.Ct. 64, 121 L.Ed.2d 32 (1992);   United

States v. Nguyen, 916 F.2d 1016, 1018-20 (5th Cir.1990);     United

States v. Billie,   667 F.Supp. 1485, 1492-93 (S.D.Fla.1987).   In

denying Doris Grigsby's motion for a new trial, the district judge

clarified that she had adopted this rationale in determining that

general intent was required for violation of the AECA:

          The court finds the analogy to the Endangered Species Act
     persuasive, and agrees with the rationale of the Fifth Circuit
     cases and the Billie case. The pattern of the language in §
     4224(a) of the African Elephant Conservation Act ("whoever
     knowingly violates") is identical to the language which has
     been interpreted not to require specific intent under the
     Endangered Species Act. The two acts are similar in purpose.
     Both criminal violations are misdemeanors. Accordingly, the
     court finds that the violation of § 4223(1) required only a
     finding of general intent and that the court properly charged
     the jury in this regard.


               (1) That the Defendant knowingly or fraudulently
               imported or brought into the United States raw
               African elephant ivory, Loxodonta africana; and

               (2) That the importation was from a non-ivory
               producing country, in this case Canada.

     R4-78-15 (citing 16 U.S.C. §§ 4223(1) & 4224(a)).
     18
      Under the Endangered Species Act, "[a]ny person who
knowingly violates any provision" under that Act or any provision
of any permit issued under the Act is subject to criminal
prosecution. 16 U.S.C. § 1540(b)(1).
R3-115-10-11.

      David and Doris Grigsby argue that, to be convicted under

section 4224(a) of the AECA, the government must prove that the

importer had specific knowledge of the AECA as well as knowledge

that the specific, challenged conduct would be violative.     David

Grigsby sought this jury instruction in his Request to Charge No.

11:

           The African Elephant Conservation Act, 16 U.S.C. §
      4223(1) and § 4224(a), makes it a violation of criminal law to
      knowingly import raw ivory from any country other than an
      ivory producing country. In order to prove a violation of
      this law as alleged in Count Two of the indictment, the
      government must prove beyond a reasonable doubt both of the
      following two elements:

           1. That the defendant imported raw ivory from a country
      other than an ivory producing country as charged in the
      indictment; and

           2. The defendant imported raw ivory knowing that such
      importation was in violation of federal law.

R4-74-11 (citing 16 U.S.C. §§ 4223(1) & 4224(a)) (emphasis added).

This request to charge, which was adopted by Doris Grigsby, was

rejected by the district judge.19   R15-957, 966.

      19
      The district judge also specifically refused to give David
Grigsby's Request to Charge No. 15, which addresses knowledge of
violating the AECA:

                The Defendant, David Grigsby, is accused of
           smuggling raw ivory into the United States. It is
           against federal law to smuggle raw ivory into the
           United States. For you to find David Grigsby guilty of
           this crime, you must be convinced that the government
           has proved each of these things beyond a reasonable
           doubt:

                First, that David Grigsby brought raw ivory into
           the United States.

                Second, that David Grigsby knew the raw ivory
           should have been reported to customs authorities as
           required by law.
     Similarly, Doris Grigsby proposed jury instructions explaining

that knowledge that the importation was unlawful was required for

conviction in Request to Charge Nos. 17 and 20:

          Ladies and gentlemen of the jury, with respect to the
     charge alleging possession or concealment of smuggled goods,
     I charge you that the law "does not make the mere receipt or
     concealment of smuggled goods an offense. There must be, on
     the part of the person receiving or concealing the goods after
     their importation, knowledge of their illegal importation ....
     It has been uniformly held that "the jury was not authorized
     to convict unless the possession or concealment of the goods
     was accompanied with knowledge on the part of the possessor
     that they had been smuggled or imported contrary to law.' "


               Third, that David Grigsby, intending to avoid the
          United States customs laws, did not report the raw
          ivory to the customs authorities.

     R4-74-15 (citing Federal Judicial Center, Pattern Criminal
     Jury Instructions No. 68 (1988)) (emphasis added). R15-966.

          In discussing the knowledge/intent requirement with the
     district judge prior to the finalization of the jury
     instructions, David Grigsby's counsel explained his
     position:

               If you look at section 4223 of the Title 16 Act
          [AECA], that sets forth the acts themselves which are
          prohibited, and, of course, the charge in this case is
          subpart (1), which is to import raw ivory from any
          country other than an ivory producing country. That's
          the conduct that is prohibited, but then if you look at
          section 4224 right after that, that talks about
          penalties and enforcement, and subpart (a) is the
          criminal violation, and subpart (b) is civil.

               It would be our position as to David Grigsby that
          section 4224, subpart (a), the criminal violation,
          which says whoever knowingly violates section 4223, it
          is our position that that establishes a knowledge
          requirement which is a knowledge of the law itself.

     R14-935. Despite this explanatory background and the
     district judge's comments that the evidence as to David
     Grigsby was "pretty thin" and "a little bit close in my
     mind," id. at 947, the judge did not give any instruction
     clearly delineating that knowledge of the AECA was required
     for its violation, which would demonstrate specific intent
     for criminal violation of the statute.
R4-77-17    (quoting   United     States   v.   Sauer,    73    F.   671,   677

(W.D.Tex.1896) (emphasis added)).

          Ladies and gentlemen of the jury, I charge you that you
     are not to presume the Defendants knew, or should have known,
     the sophisticated importation or customs laws of the United
     States just because they were in the taxidermist business in
     Canada.

Id. at 20 (citing One Lot Emerald Cut Stones & One Ring v. United

States, 409 U.S. 232, 234 n. 4, 93 S.Ct. 489, 491 n. 4, 34 L.Ed.2d

438 (1972) (per curiam)).        The district judge refused to give both

of these proposed instructions.        R15-978, 979.     Thus, there was no

jury instruction that the government must prove that the importer

actually knew that the specified importation violated the AECA.

After the jury charge, Doris Grigsby's counsel included in her

objections to the charge the judge's giving government's Request to

Charge No. 15 and not giving Doris Grigsby's Request to Charge Nos.

17 and 20 as well as David Grigsby's Request to Charge No. 11.

R15-1100.

     In the absence of federal case law interpreting the intent

requirement     of     section     4224(a),     and      with    conflicting

interpretations advanced, we review the legislative history of this

statute to ascertain if there is interpretive guidance as to the

requisite intent for criminal violation of the statute.20             The AECA

was introduced in the House of Representatives on July 23, 1987, as

House Bill 2999 ("H.R. 2999").         In this initial draft, under the

Penalties and Enforcement section, civil penalties were provided


     20
      We note that the legislative history that we address was
before the district court in Doris Grigsby's supplemental brief
supporting her motion for a new trial and request for time to
file a reply brief. R3-111.
for "[a]ny person who knowingly violates, or who knowingly commits

an act in the course of a commercial activity which violates, any

provision of this Act." H.R. 2999, 100th Cong., 1st Sess. § 6(a)(1)

(1987) (emphasis added).      The initial draft provided criminal

penalties for "[a]ny person who willfully commits an act which

violates any provision of this Act." Id. at § 6(b) (emphasis

added).      Responding to the request for views on the proposed

legislation, B. Wayne Vance, General Counsel of the United States

Department of Transportation, emphasized the apparent interpretive

confusion in the legislative description of the civil and criminal

violative acts:

     Section 6(a)(1) (page 5, lines 23-4) creates civil penalties
     against a person who "knowingly violates" the bill, but
     section 6(b) (page 7, lines 18-9) creates criminal penalties
     against a person who "willfully commits an act" which violates
     the bill.      If a distinction between "knowingly" and
     "willfully" is intended, it should be clarified in some way.

African Elephant Conservation:   Hearing on H.R. 2999 and H.R. 4849

Before the Subcomm. on Fisheries and Wildlife Conservation and the

Environment of the House Comm. on Merchant Marine and Fisheries,

100th Cong., 2d Sess. 64-65 (1988) (letter of B. Wayne Vance,

General Counsel, U.S. Dept. of Transp.) (emphasis added).

     In the final version of the AECA, codified at 16 U.S.C. §

4224(a), "[w]hoever knowingly violates section 4223," is subject to

criminal penalties and "[w]hoever violates section 4223" is subject

to civil penalties.    16 U.S.C. § 4224(a) & (b) (emphasis added).

While "knowingly" is omitted from the codified civil penalties

provision, it significantly is included in the criminal penalties

provision.    Thus, in the final version of the statute, the adverb

"knowingly" modifies the verb "violates" and connotes deliberate,
cognitive    or    specific     intent    as    a   requirement    for    criminal

violation of section 4224(a).21
      The Grigsbys acknowledge that the raw ivory was imported from

a nonivory producing or intermediary country, Canada.                They argue,

however,    that   they   did    not     have   actual   knowledge       that   this

importation was in violation of United States law;                 consequently,

they lacked specific intent to violate criminal section 4224(a) of

the AECA. At the outset, we note that the importation into the

United States of the ivory tusks in November, 1988, at the time of

Enright's purchase from Ashton, would not have violated the AECA,

since the applicable ivory moratorium for intermediary countries

did not become effective until June 9, 1989.              54 Fed.Reg. 24,758,

24,761 (1989). It was Enright's apparent misunderstanding that the

date of enactment, October 7, 1988, was the effective date of the

applicable moratorium and his subsequent failure to obtain the

tusks that he purchased from Ashton extending after the effective

date of the moratorium that caused the predicament for the Grigsbys

that became the basis of this case against them by the government.

     The Grigsbys were not exporters/importers;                   they owned and



     21
      While there is no modifying adverb in the final version of
civil penalty section 4224(b), "knowingly" replaces "willfully"
as the modifying adverb in the initial statutory draft of
criminal penalty section 4224(a). This removal of "knowingly"
from section 4224(b) and its replacement in section 4224(a)
bolsters our view that violation of section 4223(1), resulting in
criminal penalties, requires purposeful violation of section
4223(1). See United States v. Miranda, 835 F.2d 830, 832 (11th
Cir.1988) (construing the definition of "knowingly" for criminal
violation of the analogous Lacey Act, 16 U.S.C. § 3373(d)(1)(B),
this court held that "knowledge [of offending the wildlife
statute] is necessary to trigger a Lacey Act violation" (emphasis
added)).
operated a Canadian taxidermy business.22             Most of their customers

appear to have been Canadian.           The evidence showed that they had

not dealt in ivory tusks, which are not the usual objects of a

taxidermist's    trade,   and    that    they   undertook     assisting     their

customer Ashton in selling the tusks as an accommodation to him.

Clearly, Enright did not expect the Grigsbys to have export/import

knowledge   or   he   would     not    have   asked    them   to   obtain    this

information and to get the proper Canadian export documentation.

The district judge, however, believed that the Grigsbys were fully

cognizant of export/import law because of their experience in the

taxidermy   business.     When        David   Grigsby's   counsel    moved    for

acquittal on all counts under Rule 29 at the conclusion of the

government's case, the district judge stated:

     Let me say this: I would love to be able to rule on these
     points now, but, quite frankly, the law is just too difficult.
     I am concerned about the issue of specific intent. If this
     were a case involving two people who don't deal in wildlife,
     I would throw all these charges out in a minute.

     ....

     [T]he thing that gives me pause is the fact that the Grigsbys
     are in the taxidermy business.      I haven't heard as much
     evidence relevant to Mr. Grigsby's intent as Mrs. Grigsby's,
     but I think at this point the prudent thing to do is go ahead
     and deny the Rule 29 motions, and that's what I'm going to do.

     22
      David Grigsby conducted taxidermy classes in Canada. As
part of that instruction, he advised that the proper permits were
required for shipping certain wildlife within the Canadian
provinces. The record does not show that David Grigsby was
knowledgeable regarding importation of wildlife into the United
States. With respect to the importation into the United States
of the ivory tusks at issue in this case, the record reveals that
neither David nor Doris Grigsby was aware of the United States
requirements. Thus, Doris Grigsby sought the advice of Gordon
Shearer, the Canadian conservation official at the Ontario Office
of the Interior Ministry of Natural Resources, who issued CITES
export permits and who also was unaware of United States import
requirements and regulations.
R13-681 (emphasis added).

      The    Grigsbys    learned   of    United   States    law    barring   the

importation of ivory when Enright informed them, albeit erroneously

as to the effective date, upon his arrival in Canada presumably to

consummate the purchase of the ivory tusks.                When Doris Grigsby

returned to the Canadian Ministry to obtain export documentation

for Hong Kong at Enright's request, Shearer, whose job entailed

knowledge of export/import laws, was unaware of the United States

law that placed any moratoria on African elephant ivory.                      In

contrast to Enright's verbal information concerning the United

States elephant ivory moratoria law about which Shearer was not

knowledgeable, Doris Grigsby saw and obtained the Facts sheet on

ivory issued by the United States Department of the Interior Fish

and Wildlife Service, while she was in Shearer's office on November

8,   1988.     That     publication     specifically   states     that   African

elephant ivory may be imported into the United States without CITES

documentation if it accompanies personal baggage.                 This official

document affects the Grigsbys' knowledge and intent concerning

moving the ivory tusks into the United States with their household

goods.23

      23
      Concerning her understanding of the information about
noncommercially moving raw ivory into the United States with
personal baggage that was conveyed by the United States
Department of the Interior, Fish and Wildlife Service Facts sheet
on ivory, Defendant's Exhibit 20, which is relevant to the
Grigsby's subsequent importation, Doris Grigsby testified as
follows:

             By Ms. Becker [Doris Grigsby's counsel]:

             Q. Is this the Facts, F-a-c-t-s sheet, or the top half
             that you picked up at the U.S. Fish and Wildlife?
A. Yes, Ma'am.

Q. Okay. It says at the top Fish and Wildlife, and
United States Department of the Interior; is that
correct?

A. Yes.

Q. So, you believed that to be the United States of
America?

A. Oh, yes.

Q. And it obviously says ivory?

A. Correct.

Q. And then it says elephants, and you came down to the
African elephant; correct?

A. Correct.

Q. Because Mr. Ashton had indicated to you it was
African elephant; is that correct?

A. That's correct.

Q. Do you see here that it says the African elephant
and its parts [are] regulated under Appendix [II]?

A. Yes.

Q. And under paragraph (A) noncommercial shipments?

A. Yes, Ma'am.

Q. Does that Facts sheet advise that for noncommercial
shipments, as long as African elephant ivory is being
accompanied by personal baggage, you can export it—it
actually says without CITES documents?

A. Yes, it says I can export without CITES documents.

Q. Okay. So, you had that, and you just picked up all
that stuff with you; is that right?

A. That's correct.

Q. This is about November of 1988?

A. Correct.
     It   is   the   position   of   Doris   Grigsby,   who   handled   the

protracted business contacts with Enright for four years, during

which time she essentially begged him to remove the tusks from the

Grigsbys carport for which service he had paid no storage fees,

that Enright had abandoned the ivory tusks, which then became part

of the Grigsbys' household baggage when they moved back to the

United States.   Doris Grigsby represents that the only reason that

the ivory tusks were moved separately was because she feared

personal harm from Zanotti, Enright's agent, whom she ostensibly

believed had relinquished his claim of ownership in the tusks

because of his failure to get them after four years and to pay her

storage.24 She used her name when she rented the locker in New York

to store the tusks until the Grigsbys could retrieve them when they

moved their household belongings to the United States.

     Irrespective of whether this understanding of Doris Grigsby,

who had a high school education, is correct, it does affect the

Grigsbys' intent in moving the ivory tusks.       If the Grigsbys truly

believed that moving the ivory tusks across the border did not

violate United States law based on specific information in the

Department of the Interior Facts sheet on ivory, a trial exhibit,


     R14-782-83 (emphasis added).
     24
      We acknowledge that Doris Grigsby's continued
communications with Enright in which she repeatedly requested
that he obtain the ivory tusks as well as her selling two of the
tusks in Canada and sending him the proceeds work against her
argument that he had abandoned the tusks that he had purchased
from Ashton. Nevertheless, it is Doris Grigsby's mental intent
that determines the propriety of her conviction under criminal §
4224(a). The jurors should have been instructed so that they
could have made a factual determination as to whether the
Grigsbys had the specific intent to violate criminal § 4224(a).
then they could not have been convicted criminally under specific

intent section 4224(a). The jurors should have been so instructed.

            Furthermore,   we   are   troubled   that   the   district   judge

instructed the jury that section 4224(a) could be violated if the

Grigsbys "either knowingly or fraudulently imported into the United

States raw African elephant ivory." R15-1089 (emphasis added). By

including "fraudulently" in addition to "knowingly" as a modifier

for "imported," the judge used the indictment language which the

government provided in its proposed jury instruction rather than

the statutory wording.25         The judge recognized in discussing the

required intent for criminal violation of the AECA with counsel

that "fraudulently" was not in the statute:             "I do note that Count

Two [the AECA count] of the indictment also contains the word

fraudulently, but I am unable to find that word in the Act." R14-

917.

       We have determined that the district judge erred by including

the modifier "fraudulently" in her instruction to the jury with

respect to violation of the AECA because this adverb is not in the

statute.       The jury could have been misled or confused by this

instruction in its consideration of the testimony concerning the

separate moving of the ivory tusks into the United States, for

       25
      The district judge's instruction, defining violation of
the AECA, tracks the language of the superseding indictment, R1-
47, and the government's Request to Charge No. 15, R4-78, quoted
in footnote 13, supra, instead of the statute, 16 U.S.C. §
4224(a). We additionally note that "fraudulently" does not
appear in the respective, proposed jury instructions describing
violation of § 4224(a) by David and Doris Grigsby. See R4-74-11;
R4-77-17. In contrast to the language of the superseding
indictment and the government's proposed instruction, the
Grigsbys' proposed instructions focus on specific knowledge of
violating the AECA.
example,   the      testimony       of    Kathy   Rye.   Was   Doris    Grigsby's

instruction to Kathy Rye to cover the tusks and to appear to be

sleeping on them fraud, resulting from her absolute knowledge that

she was violating the AECA, or was it her attempt to avoid having

to   explain   at    Customs    her      purported    rationale,   based     on   the

Department of the Interior Facts sheet on ivory and her abandonment

theory, that the ivory tusks had become part of the Grigsbys'

household effects?26          The injection of fraud into the jurors'

consideration       could    have    misled    them    and   resulted   in    their

determination of guilt on Count Two, when their only consideration

should have been whether Doris and David Grigsby specifically knew

that they were violating the AECA in moving the ivory tusks into

the United States.          The relevant intent for violation of section

4224(a) is the Grigsby's knowledge of violating the AECA when the

ivory tusks were transported into the United States. Additionally,

the evidence does not establish clearly that the Grigsbys had

formulated a commercial purpose at that point in time.                     If they

sincerely believed that the ivory tusks were theirs based on an

abandonment theory, then they could have believed that the tusks

were part of their household goods.

      As we have explained, the district judge as well as the

government and defense counsel engaged in extended discussions


      26
      Indeed, in discussing the household effects exception, 50
C.F.R. § 23.13(d)(2), analyzed subsequently, the district judge
concluded that it was applicable to the AECA, the Endangered
Species Act, and the Migratory Bird Treaty Act. See R15-1071 ("I
think from what I have heard you all say so far that this
exception [the personal baggage/household effects exception] does
apply to the three contrary to law provisions that we have
discussed so far.").
concerning the intent required to violate section 4224(a) of the

AECA. With no definitive federal court interpretation and counsels'

disagreement   as    to    the   requisite   intent,      the   district   judge

understandably      became    exasperated    with   the    lack   of   guidance

available to her.         We particularly are troubled that, in their

prosecutions and convictions, David Grigsby, a taxidermist, and

Doris Grigsby, with a high-school education, neither of whom were

shown to be cognizant of United States import/export law, were held

to knowledge of the controlling law in this case that confused and

confounded the district judge, counsel, and even the United States

Department of the Interior, Fish and Wildlife Service agent, who

implements the law and attempted to explicate it for the judge.

     Not only did the judge give a general instead of a specific

intent instruction, but also she instructed the jury to consider

fraud, rather than directing deliberations as to consideration of

specific knowledge of violating the AECA as the sole requirement

for conviction under criminal section 4224(a), as evidenced by the

legislative history.         While David and Doris Grigsbys' conduct may

have been violative of civil section 4224(b), they should not have

been convicted criminally on specific intent section 4224(a) with

the general intent instruction given by the district judge, further

erroneously complicated by adding the consideration of fraud, which

is not in the statute.         See Cruthirds v. RCI, Inc., 624 F.2d 632,

636 (5th Cir.1980) ("[W]e need not decide whether the verdict in

this case was against the great weight of the evidence, since our

own review of the record has revealed a fundamental error in the

district court's instructions to the jury.").              In addition to the
district court's erroneous instruction that general intent was all

that was required for criminal violation of section 4223(1) of the

AECA and her refusal to give defense counsels' instructions on the

requisite specific intent required to violate the AECA knowingly,

we find the exceptions, addressed below, to be applicable.

2. Sport-Hunted Trophies Exception

      Section 4223 of the AECA provides an exception to the United

States prohibition on importation of raw ivory for sport-hunted

trophies:

          Individuals may import sport-hunted elephant trophies
     that they have legally taken in an ivory producing country
     that has submitted an ivory quota. The Secretary shall not
     establish any moratorium under this section, pursuant to a
     petition or otherwise, which prohibits the importation into
     the United States of sport-hunted trophies from elephants that
     are legally taken by the importer or the importer's principal
     in an ivory producing country that has submitted an ivory
     quota.

16 U.S.C. § 4222(e);   16 U.S.C. § 4223.   The legislative history

for this exception reveals its purpose:

           In a positive sense, I am pleased that this legislation
     contains language exempting legitimate sport trophies from any
     moratorium the Secretary may place on a particular country.
     This language is critically important because without the
     vital infusion of capital that sport hunters provide, there
     would be no incentive to protect these elephants. Based on my
     experience, there is no question that if the African elephant,
     which is now a valuable commodity, no longer has any financial
     value, then African governments will simply stop spending
     their meager resources to protect them. As a result, these
     elephants will be slaughtered—even in places like Botswana and
     Zimbabwe—for meat and for the illegal ivory trade.       Sport
     hunted ivory, which is a minuscule percentage of ivory
     exports, is biologically sound and it produces by far the
     greatest economic return for the producing nation.

134 Cong. Rec. 21,013 (1988) (statement of Rep. Fields);       see

H.R.Rep. No. 827, 100th Cong., 2d Sess., at 13 (1988) ("All wi[

]t[n]esses expressed opposition to a total ban [on raw ivory],
except Dr. Lieberman of the Humane Society."). Incorporated in the

AECA is the following congressional finding: "There is no evidence

that sport hunting is part of the poaching that contributes to the

illegal trade in African elephant ivory, and there is evidence that

the   proper   utilization    of   well-managed     elephant   populations

provides an important source of funding for African elephant

conservation programs."      16 U.S.C. § 4202(9).

      Because section 4223 allows an exception for sport-hunted

trophies, ivory tusks acquired in compliance with section 4222(e)

are not part of the AECA moratoria.       Furthermore, this exception

addresses only the importation of sport-hunted trophies;           it does

not provide that the character of sport-hunted trophies changes if

they ultimately are sold and used commercially. That is, under the

plain   language   of   section    4222(e),   the    characterization   of

sport-hunted trophies remains the same, despite a later change in

ownership or the subsequent sale for a commercial purpose.

      This exception is permitted because sport hunters do not

engage in the mass slaughter of African elephants because they are

controlled by the quota system of ivory producing countries, which

the statute recognizes.       Thus, sport-hunted trophies consume a

finite amount of African elephant ivory.             As the legislative

history of section 4222(e) reveals, allowing sport-hunted trophies

preserves the African elephant from destruction by Africans, who

appreciate the value placed on these elephants by sport hunters.

"In determining the meaning of the statute, we look not only to the

particular statutory language, but to the design of the statute as

a whole and to its object and policy."        Crandon v. United States,
494 U.S. 152, 158, 110 S.Ct. 997, 1001, 108 L.Ed.2d 132 (1990)

(emphasis added);       accord McCarthy v. Bronson, 500 U.S. 136, 139,

111 S.Ct. 1737, 1740, 114 L.Ed.2d 194 (1991);         Chandler, 996 F.2d

at    1084.     "[T]o   perpetuate   healthy    populations   of    African

elephants" is the purpose of the AECA. 16 U.S.C. § 4201.                The

conduct that the AECA seeks to prohibit is the "large illegal trade

in African elephant ivory[, which] is the major cause of th[e]

decline [of the African elephant population] and threatens the

continued existence of the African elephant." 16 U.S.C. § 4202(2).

The   legislative    history,   congressional    findings,    and   section

4222(e) evidence that lawful, sport-hunted trophies do not deplete

African elephants sufficiently to be protected under the AECA and

that preservation of elephants for sport hunters actually protects

African elephants by placing considerable value on live elephants.

Consequently, importation of sport-hunted trophies does not violate

section 4223(1) of the AECA and cannot be subject to criminal

penalties under section 4224(a).

        All of the African elephant tusks at issue in this case were

sport-hunted lawfully in Africa by Ashton before the effective date

of the AECA and legally imported into Canada, where they remained

part of his private collection for approximately thirty years.27
Ashton commissioned the Grigsbys to locate a buyer for the ivory

tusks.      Having Doris Grigsby cash his certified check made out to

Grigsby Taxidermy and give the money to him, Enright purchased the

tusks directly from Ashton on November 8, 1988. Thus, the Grigsbys

       27
      In its trial brief, the government concedes: "The
exception, denoted "Sport-hunted trophies' obviously refers to
the original hunter, in this instance, R.W. Ashton." R4-76-4.
served in an agent/bailee capacity for Ashton with respect to his

sale of the tusks to Enright.28       The ivory tusks, however, remained

on the Grigsbys' premises for four years following the purchase by

Enright from Ashton, who died during this time.              Ashton did not

withdraw his agency authority given to the Grigsbys before his

death.

     By August, 1992, the Grigsbys considered the tusks, for which

they had received no storage fees, to have been abandoned by

Enright. Because the tusks could not revert to the original owner,

Ashton, the Grigsbys believed that the tusks belonged to them as

Ashton's agents and were part of the Grigsbys' household goods.

There is no evidence in the statute or its legislative history that

the AECA was enacted to punish such a transfer of possession.

Rather,   the   AECA   seeks   to   punish   those   who   diminish   African

elephant populations for a commercial purpose, as opposed to

sport-hunted elephants, which are covered by this exception. Thus,

the sport-hunted status of the ivory tusks at issue would inure to

the Grigsbys as Ashton's agents.

     Significantly, the purchase of the ivory tusks by Enright or

their transportation into the United States by the Grigsbys does

not affect the original sport-hunted status of the elephants from

which the tusks came.     Under section 4222(e), lawful, sport-hunted

ivory is exempted from coverage by the AECA. The ivory tusks at


     28
      In its trial brief, the government considers the Grigsbys
to have served as agents for Ashton and then Enright, after his
purchase of the ivory tusks: "The evidence in this case shows
that, with respect to the ivory, the Grigsbys were never more
tha[n] agents. It was owned by R.W. Ashton until November 8,
1988 and, thereafter, by Kenneth Enright." R4-76-3.
issue in this case, already excluded from AECA coverage under

section 4222(e) because of their sport-hunted origin, did not

become recharacterized or transformed in status because they were

purchased by Enright for a commercial purpose or because the

Grigsbys, after reestablishing residence in the United States,

attempted to have Enright pay them for one of the tusks, whether

their reason was to get his attention or greed.29           This limited

amount of ivory is not the "large illegal trade in African elephant

ivory" that the AECA prohibits.        16 U.S.C. § 4202(2).

      In granting each defendant a three-level downward departure at

sentencing, the district judge stated her view that the "heart of

the illegal conduct in this case was bringing the ivory tusks into

the United States illegally," R16-78, and that "[t]here is no

evidence that they intended to traffic or to place them generally

on   the   market,"   id.   at   79.    Despite   the   district   judge's

misunderstanding of the sport-hunted trophies exception to the

AECA,30 we agree with her conclusion that there is no evidence that

      29
      Indeed, the district judge apparently considered the
Grigsbys' attempt to obtain money for the tusks to be their most
culpable conduct in this case, although she acknowledged that it
was outside the coverage of any of the criminal statutes under
which they were indicted:

            I think their plan was to try to take advantage of Mr.
            Enright, which again, I think, is certainly culpable
            conduct on their part, not the conduct they were
            charged with, but in my mind it is the worst part. It
            is the most morally culpable thing that they did in
            this case, but again, that is a consideration that is
            entirely outside the focus of these criminal statutes.

      R16-79-80 (emphasis added).
      30
      The district judge agreed with the government's
interpretation that the AECA "is aimed at trafficking in these
items [ivory tusks]" because "bring[ing] these types of goods
the Grigsbys intended their attempt to sell the tusks to Enright to

be a commercial endeavor. The Grigsbys wanted to divest themselves

of the ivory tusks that they had stored for Enright for four years

without payment of storage fees.         It is only illegal trade,

connoting unlawful commercial undertakings, that the AECA bans.

The ivory tusks at issue in this case were exempted from coverage

under the AECA because they were sport-hunted trophies.       The sale

of the tusks to Enright, with the Grigsbys serving as his agents,

and the Grigsbys' subsequent attempt to obtain money from Enright
for   whatever   reason,   including   their   storage   services,   are

irrelevant to the excepted, sport-hunted character of the tusks in

fulfilling the purpose of the AECA and in preventing a large-scale

or profitable incentive or trade in African elephant ivory.

      The district judge rejected defense counsels' argument that "

"sport hunted trophies from elephants that are legally taken by the


into the United States ... may arguably tend to whet the appetite
of the public for such items, and thereby encourage more
trafficking." R16-79. Nevertheless, the judge viewed the
statutory purpose "as being a lesser goal of the statutes as
opposed to the goal of keeping people from going out and hunting
these species," which comports with the stated purpose of the
statute. Id. While recognizing that the ivory tusks at issue in
this case were sport-hunted, the judge misapprehended the purpose
of the sport-hunted trophies exception by confusing an illegal
commercial purpose in African elephant ivory trade with the
limited and lawfully controlled, sport-hunted trophies exception,
which preserves live African elephant populations:

                The reason I think that is because the statutes
           themselves do recognize an exemption for sport hunted
           trophies. These are items that can be legally brought
           into the United States, and it seems to me that the
           presence of a sport hunted trophy such as these tusks
           in the U.S. would tend to whet the public appetite for
           ivory just as much as these tusks would in the
           Grigsby's residence in Toccoa, Georgia.

      Id. (emphasis added).
importer or the importer's principal in an ivory producing country

that has submitted to an ivory quota' " encompassed the Grigsbys as

Ashton's agents.          R14-918 (quoting 16 U.S.C. § 4222(e)).                Doris

Grigsby submitted Request to Charge No. 31, dealing with the

sport-hunted trophies exception and agency:                   "I charge you that it

is not a violation of the African Elephant Conservation Act to

import into the United States sport-hunted elephant trophies that

are legally taken by the importer or by the importer's principal in

an   ivory   producing      country."          R4-77-31      (citing    16   U.S.C.    §

4222(e)).     The district judge specifically refused to give this

instruction, R15-984, and Doris Grigsby's counsel objected to the

judge's failure to do so, id. at 1100.

      Consequently, the jury was not informed that the sport-hunted

trophies exception applied to the ivory tusks in this case.                           We

conclude     that    the    jury    should     have    been    instructed      on   the

sport-hunted character of the ivory tusks at issue in this case and

should have been told that the Grigsbys were acting as agents for

Ashton in the sale of the tusks to Enright, which entitled them to

coverage under the sport-hunted trophies exception.                     The district

judge erred in failing to instruct the jury on this exception.

Because the sport-hunted trophies exception was applicable to the

ivory tusks in this case, the Grigsbys' criminal violation of the

AECA under section 4224(a) is precluded.

3. Pre-Convention Exception

        Articles     III    and    IV     of   CITES   govern     the   permits     and

certification for import, export or re-export of species listed in

Appendices     I    and    II.    CITES    provides     an    exemption      from   its
regulations

           Where a Management Authority of the State of export or
      re-export is satisfied that a specimen was acquired before the
      provisions of the present Convention applied to that specimen,
      the provisions of Articles III, IV and V shall not apply to
      that specimen where the Management Authority issues a
      certificate to that effect.

CITES, art.   VII, para. 2, 27 U.S.T. at 1099 (emphasis added).          The

Code of Federal Regulations has a similar exception:

          The prohibitions in § 23.11(b) through (d) concerning
     importation, exportation and re-exportation shall not apply to
     wildlife or plants when a certificate has been issued by the
     management authority of the country of origin or the country
     of re-export to the effect that the wildlife or plant was
     acquired prior to the date the Convention applied to it.

50 C.F.R. § 23.13(c) (emphasis added).

     The government acknowledges in its trial brief that "[t]he

provisions of Article III do not apply in the case where a

Management    Authority   of   the   State   of   re-export   (Canada)   is

satisfied (1) that a specimen was acquired before the provisions of

the present convention applied to that specimen,              and (2) the

Management Authority issues a certificate to that effect."         R4-76-

2.   The government's position, however, is that this exception is

inapplicable because "[t]he evidence in this case is that the

Canadian Management Authority has no record of any application or

permit in the names Doris Grigsby, David Grigsby and/or Grigsby

Taxidermy Studio."    Id. (emphasis added).         To the contrary, the

record contains two requisite Canadian, CITES export permits,

showing Doris Grigsby as the exporter for the ivory tusks.               The

first export permit, Government Exhibit 49, was issued by the

Canada (Ontario) Management Authority on October 20, 1988, for

eight tusks harvested from 1965 through 1973.           The consignee is
Enright at his Altamont Company in Thomasboro, Illinois.                              This

export permit was cancelled when Enright changed the destination or

consignee         for   the    ivory    tusks.        The   second    export    permit,

Government         Exhibit     51,     was   issued    by   the    Canada      (Ontario)

Management Authority on November 8, 1988, for nine tusks harvested

from 1965 through 1973.              This export permit, obtained when Enright

came    to       Canada,   included      the   additional      tusk    for     which    he

negotiated directly with Ashton.                 The consignee for the second

export permit is George Wong at his factory in Kowloon, Hong Kong.

Both export permits show the country of origin for the tusks as the

Republic of Zambia.31

       Significantly, the Canadian Management Authority, which, under

CITES, certifies endangered animals or animal parts for export from

Canada, twice has certified the ivory tusks in this case for export

as pre-Convention acquisitions. One of these certifications was to

the United States, which accepts such certification from a CITES

signatory country and would have excepted the tusks in question

under       50   C.F.R.    §   23.13(c).       The    dates   of     harvest    for    the


       31
      Government Exhibit 47 is Ashton's certificate of
ownership, issued November 8, 1967, from the Republic of Zambia
for two of the tusks. While such official certificates of
ownership are not in the record for the other seven tusks, there
is testimonial evidence from a hunter who accompanied Ashton on
some of the safaris as to the dates of harvest and CITES markings
on the tusks. See CITES, art. VI, para. 7, 27 U.S.T. at 1099
(stating that, "[w]here appropriate and feasible," a "mark,"
consisting of "any indelible imprint" may be affixed "upon any
specimen to assist in identifying the specimen"). Moreover, the
Canadian Management Authority, which certifies the dates of
harvest and determines pre-CITES acquisition, was satisfied that
all of the ivory tusks involved in this case were obtained before
the application of CITES. This is all that is required by CITES
and, hence, the AECA, which uses the CITES identification system.
implicated       tusks    remain    the     same.     Consequently,      they   are

pre-Convention acquisitions and exempt from the application of

CITES as stated in Article VII, paragraph 2, thereof and in 50

C.F.R. § 23.13(c).         The fact that the Grigsbys did not have yet

another    certificate      for     the     same,   previously   and    officially

declared pre-Convention ivory tusks, only seven of which were

transported into the United States in 1992,32 might have subjected

them to civil penalties under the AECA, but the lack of this
                                                                                  33
certification      would    not     have     made them criminally liable.

Clearly,   the     Canadian      Management     Authority    would     have   issued

certification designating the tusks as harvested pre-Convention

because    the    tusks    are     exempt    from   CITES   under    Article    VII,

paragraph 2 and, consequently, are excepted from the AECA under 50

C.F.R. § 23.13(c).34

     In relevant part, Doris Grigsby's Request to Charge No. 22

explains the pre-Convention exception:

          I further charge you that Article VII of the treaty
     [CITES] provides that import and export permits are not
     necessary for specimen[s] that have certificates showing they
     were acquired before the effective date of the treaty. CITES,
     T.I.A.S. 8249, 27 U.S.T. 1089, 1099.

          Therefore, if you find that any or all of the species
     which are the subject of the indictment were acquired before
     the July 1, 1975 effective date of the treaty, then you can

     32
      The Grigsbys sold two of Ashton's nine ivory tusks in
Canada. Only seven tusks are at issue in this case.
     33
      The inability to indict and to prosecute the Grigsbys
criminally is augmented by the sport-hunted exception, addressed
previously, and the household effects exception, discussed
subsequently.
     34
      We reiterate that the African elephant first was protected
in the United States under CITES on February 4, 1977, after the
effective date of CITES on July 1, 1975.
     find that those species are exempt from the provisions of the
     treaty, and therefore are not subject to any of the United
     States statutes enacted to enforce that treaty.

          For example, if you find that the ivory tusks were
     acquired by Mr. R.W. Ashton and or his family prior to July 1,
     1975, based upon the certificate of ownership and testimony in
     this case, then you can find that those items were acquired
     prior to the effective date of the treaty. You can then find
     that those items are exempt from the permit provisions of the
     treaty and that those items are not subject to any United
     States laws enacted to enforce the treaty, which are the laws
     the defendants are charged with violating in this case, such
     as the provisions regarding import or export permits for
     certain species.

          In the event you so find that the species are exempt,
     then you must acquit these defendants.

R4-77-22-1-2 (citing CITES, 27 U.S.T. 1089, T.I.A.S. No. 8249).

     At the charge conference, the district judge specifically

informed defense counsel that she would not give this instruction.35

Doris Grigsby's counsel attempted to explain that "there is a

pre-Convention exemption if you can show that that stuff was

acquired between '65 and '73 before the Convention, then it can

come in."    R15-1079.    The judge became diverted with Government

     35
      In reviewing the requests to charge submitted by defense
counsel at the charge conference, the district judge specifically
rejected Doris Grigsby's Request to Charge No. 22:

            THE COURT: Any objection to 22? Never mind. I won't
            give 22. This is the business about they are exempt
            from the Act because Ashton had them before the Act
            became effective. I won't give 22.

            MS. BECKER [Doris Grigsby's attorney]:   You won't give
            22?

            THE COURT:   No.

            MS. BECKER: Your Honor, that is one of the theories of
            the defense.

            THE COURT:   Right.

     R15-981.
Exhibit 47, the Zambian certificate of ownership issued to Ashton

for two of the tusks.     After Doris Grigsby's counsel tried to

explain that the dates of harvest, ranging from 1965 through 1973,

were shown on Government Exhibit 51, one of the export permits

certified by the Canadian Management Authority, the district judge

concluded:   "The court will rule that the provisions of section

23.13(c) do not apply in this case in that there is no evidence

that a proper certificate was issued by the management authority of

the country of origin, or the country of re-export."   Id. at 1080.

Following the jury charge, Doris Grigsby's counsel specifically

objected to the district judge's failure to instruct the jury on

the pre-Convention exemption in her Request to Charge No. 22.   Id.

at 1100.

     Because the jury had no instruction on the pre-Convention

exception, it had no opportunity to determine whether the ivory

tusks in question were exempted from coverage under the AECA,

although they were harvested before the effective date of CITES.

With a proper instruction on the preConvention exception,36 the jury

should not have convicted the Grigsbys criminally under the AECA.

At sentencing, the district judge ironically recognized that the

age of the tusks, or their pre-Convention status, exempted them


     36
      The district judge mistakenly believed that, for
application of the pre-Convention exception, documentation from
the country of origin was necessary. In this case, such
documentation would have been relevant only to the Canadian
Management Authority to issue an export permit. Once the
Canadian Management Authority determined that the implicated
ivory tusks were excepted as pre-Convention harvests, the United
States would accept that determination from a CITES signatory
country. CITES, art. 7, para. 2, 27 U.S.T. at 1099; 50 C.F.R. §
23.13(c).
from the coverage and purpose of the AECA as an endangered species

statute enacted to implement CITES:

           The thing that makes this case a bit idiosyncratic on its
      facts in my opinion is the fact that these tusks were so old.
      As I indicated, I think the whole thrust of these statutes is
      to protect endangered wildlife, but     these elephants were
      killed before 1975 [CITES effective date], and the tusks were
      in the legal possession of Mr. Ashton in Canada after that
      date. I see the age of these tusks as being a factor that
      tends to divorce the importation of the tusks from the social
      harm that is sought to be protected by these wildlife acts.

R16-78 (emphasis added). We conclude that the district judge erred

in   not    giving   the   jury   an   instruction   on   the   pre-Convention

exemption with respect to the ivory tusks in this case.37

D. Personal Baggage/Household Effects Exception

           A household effects exemption is contained in CITES for

endangered species included thereunder:

           The provisions of Articles III, IV and V shall not apply
      to specimens that are personal or household effects.     This
      exemption shall not apply where:

              (a) in the case of specimens of a species included in
              Appendix I, they were acquired by the owner outside his
              State of usual residence, and are being imported into
              that State; or

              (b) in the case of specimens of species included in

      37
       We want to be clear that our determination that the
subject tusks in this case are covered by the pre-Convention
exception is not intended to undermine the CITES ivory trade
control provisions or the AECA moratoria. We recognize that the
potential exists for untruthful representations in future cases
that imported ivory is exempt because it was harvested
pre-Convention. Accepting such false representations actually
could exacerbate the slaughter of African elephants and defeat
the purpose of CITES and the AECA to save African elephants from
extinction. We caution that our conclusion that the ivory tusks
in this case are exempt because they were harvested
pre-Convention is limited to the specific facts in the record,
including documentation and testimony verifying the
pre-Convention acquisition of the tusks. The ivory to which the
pre-Convention exception applies is a limited and closed class of
ivory.
           Appendix II:

                  (i) they were acquired by the owner outside his
                  State of usual residence and in a State where
                  removal from the wild occurred;

                  (ii) they are being imported into the owner's State
                  of usual residence; and

                  (iii) the State where removal from the wild
                  occurred requires the prior grant of export permits
                  before any export of such specimens;

     unless a Management Authority is satisfied that the specimens
     were acquired before the provisions of the present Convention
     applied to such specimens.

CITES, art. VII, para. 3, 27 U.S.T. at 1099-1100 (emphasis added).

Similarly, 50 C.F.R. § 23.13(d) provides:

          The prohibitions in § 23.11(b) through (d) concerning
     importation, exportation and re-exportation shall not apply to
     wildlife or plants that are accompanying personal baggage or
     part of a shipment of the household effects of persons moving
     their residences to or from the United States: Provided, That
     this exception shall not apply to:

           (1) Importation by U.S. residents of wildlife or plants
           listed in appendix I that were acquired outside the
           United States; or

           (2) Importation by U.S. residents of wildlife or plants
           listed in appendix II that were taken from the wild in a
           foreign country, if that country requires export permits.

50 C.F.R. § 23.13(d) (first emphasis added).

     The   following   information,       regarding   noncommercial   ivory

shipments, was stated in the Fish and Wildlife Facts information

sheet on ivory issued by the Fish and Wildlife Service of the

United   States   Department   of   the    Interior   that   Doris   Grigsby

obtained from the Canadian Management Authority when she acquired

the second export permit for the ivory tusks on November 8, 1988:

          Non-commercial shipments. Raw and worked ivory may be
     imported and reexported for personal use (accompanying
     personal baggage) without CITES documents.      However, some
     foreign countries require that CITES permits be obtained prior
     to entry/exit. We recommend that individuals contact foreign
     countries prior to their travels to determine what is
     required.   Addresses of foreign authorities to contact are
     available from the Office of Management Authority (OMA).

Ivory, Fish & Wildlife Facts (Fish & Wildlife Serv., U.S. Dept. of

the Interior, Washington, D.C.) Jan. 1988 (emphasis added).

     The AECA defines "personal effects" in conjunction with moving

to or from the United States:   "the term "personal effects' means

articles which are not intended for sale and are part of a shipment

of the household effects of a person who is moving his or her

residence to or from the United States, or are included in personal

accompanying baggage."   16 U.S.C. § 4244(9).     The definition of

"personal effects" in the AECA is useful because that statute is

part of the Endangered Species Act of 1973, as amended, to which

the relevant federal regulations apply.38   Thus, the AECA "personal

effects" definition must be read in context with the overall

statutory scheme of which it is a part and not separate or in

conflict with the rest of the legislation.   See Medtronic, Inc. v.

Lohr, --- U.S. ----, ----, 116 S.Ct. 2240, 2250, 135 L.Ed.2d 700

(1996) (recognizing that the judicial interpretation of statutory

     38
      Struggling with the precise meaning of "accompanying
personal baggage," the district judge inquired about 50 C.F.R. §
23.13(d)(1):

          THE COURT: What does the term accompanying personal
          baggage mean?

          MR. FARRELL [AUSA]: I don't think it is defined in the
          regulations, Your Honor.

     R15-1072. The useful definition of "personal effects" in 16
     U.S.C. § 4244(9) cannot be isolated from the overall
     wildlife protective scheme, embodied by the Endangered
     Species Act of 1973, as amended, and accompanying federal
     regulations implementing CITES, of which the AECA is a part.
language "does not occur in a contextual vacuum");            Passamaquoddy

Tribe v. Maine, 75 F.3d 784, 789 (1st Cir.1996) ("Put simply,

courts    must   recognize   that   Congress   does   not   legislate   in   a

vacuum."). To allow a statutory subsection to subvert another part

of the regulatory scheme "would contravene the "elementary canon of

construction that a statute should be interpreted so as not to

render one part inoperative.' "          Department of Revenue v. ACF

Indus., Inc., 510 U.S. 332, 340, 114 S.Ct. 843, 848, 127 L.Ed.2d

165 (1994) (quoting Mountain States Tel. & Tel. Co. v. Pueblo of

Santa Ana, 472 U.S. 237, 249, 105 S.Ct. 2587, 2594, 86 L.Ed.2d 168

(1985));    City of Jamestown v. James Cable Partners, L.P. (In re

James Cable Partners, L.P.), 27 F.3d 534, 537 (11th Cir.1994) (per

curiam) (determining that statutory subsections must be read in

conjunction with other parts of the statute).

     The government's position in this case has been that the

Grigsbys violated United States law because they did not have

Canadian export permits for the elephant tusks, polar bear, black

bear, and harp sealskins, a barred owl, a saw whet owl, a kestrel,

and goshawk.39     Doris Grigsby submitted Request to Charge No. 24

regarding the personal baggage/household effects exception:

          I charge you that under the federal statutes the
     prohibition to importing endangered wildlife or plants shall

     39
      Although the indictment charges David and Doris Grigsby
with importation of additional endangered birds protected by the
Migratory Bird Treaty Act, the government's request to charge
states that "the defendants did in fact possess any one of the 4
migratory birds charged in the indictment, namely, a Barred Owl,
a Saw Whet Owl, a Kestrel, or the Goshawk," R4-78-24(1), and the
district judge instructed the jury regarding only these four
birds protected by the Migratory Bird Treaty Act, R15-1093.
Therefore, we conclude that the government proved that the
Grigsbys possessed these four endangered birds solely.
      not apply to wildlife or plants that are accompanying personal
      baggage or part of a shipment of the household effects of
      persons moving their residences to the United States.

           I also charge you that under the CITES treaty, the permit
      provisions "shall not apply to specimens that are personal or
      household effects."

R4-77-24 (citing 50 C.F.R. § 23.13;              CITES, 27 U.S.T. 1099,

T.I.A.S. No. 8249).

      The district judge specifically refused to give the household

effects instruction submitted by Doris Grigsby's counsel. R15-983.

In her discussion with counsel concerning this exception, however,

the district judge inquired about three aspects that were not clear

to her, and she commented that she "was hoping that [counsel] would

have a lot more background and perspective on this issue than [the

judge did]."     Id. at 1062-63.   First, she queried as to whether the

household effects exception applied to the wildlife protected under

the Endangered Species Act, or the bear and seal skins.40           Second,

she inquired as to the distinction between United States citizen

and   resident    regarding   application   of    the   household   effects

exception.41     She concluded that section 23.13(d) applied to United

      40
      The following statement by the district judge indicates
her belief that the household effects exception applied to the
wildlife protected by the Endangered Species Act:

           Well, I'm really looking at Count Four [the Endangered
           Species Act violations] right now. So, it looks to me
           like the importation of the harp seal skins would not
           have been contrary to law if they constituted household
           effects pursuant to the move, or if they were
           accompanying personal luggage.

      R15-1063 (emphasis added).
      41
      The following comments indicate the district judge's
concern with the distinction between United States citizen and
resident as to application of the household effects exception:
States residents and that "it is my impression that the Grigsbys

were perhaps planning on establishing a residency, but they weren't

residents when they crossed the border."    Id. at 1067 (emphasis



               23.13(d)(2), the prohibition is in section
          23.11(b) through (d) concerning the importation and
          exportation, and re-exportation shall not apply to
          wildlife or plants that are accompanying personal
          baggage or part of a shipment of the household effects
          of persons moving their residences to or from the
          United States.

               I don't see anything in 23.11(b) that refers to
          the fish or wildlife permit.

               ....

               Section 23.13(d) says that the prohibitions in
          section 23.11(b) through (d) concerning importation,
          exportation, and re-exportation shall not apply to
          wildlife or plants that are accompanying personal
          baggage or part of a shipment of the household effects
          of persons moving their residences to or from the
          United States provided that this exception shall not
          apply to importation by U.S. residents of wildlife or
          plants listed in Appendix [I] or that were acquired
          outside the United States, or importation by U.S.
          residents of wildlife or plants listed in Appendix [II]
          that were taken from the wild in a foreign country if
          that country requires export permits.

               Now, under the evidence, it seems to me that
          neither Mr. or Mrs. Grigsby were U.S. residents. Do
          you all disagree with that?

               ....

               Okay. Let's work through it. Section 23.11(b)
          through (d), those are prohibitions. 23.13(d) says that
          those prohibitions do not apply to wildlife
          accompanying personal baggage or part of a shipment of
          the household effects of persons moving their
          residences to or from the United States.

               ....

               Yes, but that subsection [d](2) [of 50 C.F.R. §
          23.13] specifically says importation by U.S. residents.

     R15-1064, 1065, 1066, 1067 (emphasis added).
added). Third, she determined that the household effects exception

encompassed the elephant tusks.42
        At the charge conference, the district judge correctly stated

that "if there is a possibility that they could qualify;      in other

words, if they could convince the jury that the tusks or the seal

skins or the bearskins were household effects, then the jury should

be instructed about these provisions, but if as a matter of law

they can't be, then the instruction should not be given."       Id. at

1061.        Although the district judge instructed the jury that the

wildlife brought into the United States by the Grigsbys required

certain permits under the wildlife statutes at issue in this case,

she also instructed that the household effects exception applied.43

        42
      In discussing the household effects exception, the
district judge appeared to believe that it applied to the
elephant tusks as well as the other wildlife involved in this
case:

                    Well, then, it appears to me that section 23.13(d)
               does apply, but now my question at this point would be
               why wouldn't it apply to the elephant tusks? I mean
               depending on what factual findings are made by the
               jury, and why wouldn't it apply potentially to the
               bearskins?

                    ....

                    You didn't answer the question I'm asking, though.
               I'm look[ing] still at this CFR exception in 23.13(d)
               and asking you why that exception doesn't apply to the
               permit requirements, the import permit requirement for
               the tusks, and the export permit requirement for the
               bearskins?

        R15-1066, 1070 (emphasis added).
        43
      The district judge determined that the household effects
exception applied to the three wildlife statutes involved in this
case:

                    I think I agree with the defense that with respect
               to the requirement of a wildlife permit, the
The judge gave the following instruction to the jury:

          Now, I have described to you three respects in which the
     government is contending that the importation of certain items
     was contrary to law. I further instruct you that there is a
     so-called household effects exception to all of these
     provisions, and that exception provides that a permit or
     wildlife declaration form is not required for household
     effects which are being brought into the United States and
     which are not intended for sale in the United States.

Id. at 1092-93 (emphasis added). Significantly, the district judge

did not advise the jury of the distinction that section 23.13(d)

does not apply to United States residents but to United States

citizens.44   At the end of the jury charge, Doris Grigsby's counsel

specifically objected to the judge's failure to give her Request to

Charge No. 24.    Id. at 1100.


          requirement of a fish and wildlife declaration form,
          that the household effects exception and the
          accompanying personal baggage exceptions are relevant,
          and I will instruct the jury regarding that exception,
          but what is still not clear to me is whether this
          exception has a potential for application to the permit
          requirements under CITES.

                 ....

          I think from what I have heard you all say so far that
          this exception [§ 23.13(d) ] does apply to the three
          contrary to law provisions that we have discussed so
          far.

                 ....

          I'm going to charge the jury that there is an exception
          for household effects not intended for sale, and that
          that exception applies to all of them.

     R15-1068-69, 1071, 1078 (emphasis added).
     44
      This distinction precluding United States residents from
moving endangered species with their household effects without
CITES permits prevents frequent trips to Canada, for example, and
returning to the United States with such endangered species.
United States citizens, who are moving their residences to or
from the United States, would occur infrequently. Thus, the
potential of abusing this exception is alleviated.
     Even under the household effects exception as given, the

jury's verdicts with respect to the Grigsbys' transportation of the

endangered bear and sealskins as well as the birds is inconsistent

with the evidence.       There is no evidence and clearly no proof that

this wildlife was brought into the United States for a commercial

purpose.     To the contrary, the evidence revealed that the birds in

question were David Grigsby's private collection of mounted birds

and that the bear skin rugs as well as the harp seal skins were

used in Canada and the United States as rugs and for decorative

purposes in the Grigsbys' home.          Indeed, Doris Grigsby designated

these     items   on   the   contract   with   the   moving   van   company   as

household items.       Therefore, the evidence showed that the bear and

seal skins as well as the birds were possessed lawfully and do not

show any indication that these items were ever intended for sale.

     Additionally, the district judge did not instruct the jury or

emphasize that section 23.13(d) specifically was applicable to the

Grigsbys because they were not United States residents when they

brought the subject wildlife into the United States as opposed to

the inapplicability of the household effects exception to United

States residents.        The Grigsbys had lived in Canada for fourteen

years prior to their move to the United States.               Thus, they were

not United States residents and the household effects exception

applied to them.45       Although the district judge had found this to

     45
      With respect to the applicability of the household effects
exception to the Grigsbys regarding their ownership of the ivory
tusks, the government acknowledges in its trial brief that
"[e]ven if a credible argument of ownership can be made, the
Grigsbys acquired the tusks in Canada, their residence since
1978." R4-76-3. Omitting this admission that the Grigsbys were
not United States residents when they returned to the United
be an important distinction in her discussions concerning the jury

charge with counsel, she did not convey this difference to the

jury.     Statement of the Grigsbys' non-United States residency

status,   in   conjunction    with   their    noncommercial    purpose    in

possessing the implicated wildlife items, would have emphasized the

applicability of the household effects exception and might have

caused the jury to find that this exception was applicable.

     The elephant tusks present a more complicated analysis.             The

district judge believed and instructed the jury that the household

effects exception applied to the elephant tusks as well as to the

other wildlife involved in this case.          With the evidence of the

Grigsbys' acting as agents for Ashton in his sale of the tusks,

Doris Grigsby's sale of two of the tusks in Canada, and the

Grigsbys' mailing of a tusk to Enright for payment on delivery

could have caused the jury to conclude that there was a commercial

purpose in the Grigsbys' possession of the tusks.             Even if this

were the case, the previously discussed sport-hunted trophies and

pre-Convention   exceptions    would   have   foreclosed   the   Grigsbys'

liability under the AECA, the statute implementing CITES, which the

government alleges that they violated by moving the elephant tusks

into the United States.         Additionally, if the jury had been

instructed on the Grigsbys' abandonment theory, the household


States in 1992 after their substantial residence in Canada, the
government also represented to the district court in its trial
brief that the household effects exception "does not apply to
importations into this country of Appendix II species if the
country of export, in this case Canada, requires an export
permit, which it does. 50 C.F.R. § 23.13(d)(2)." Id. at 4-5.
The government fails to recognize that § 23.13(d)(2) applies only
to "[i]mportation by U.S. residents." 50 C.F.R. § 23.13(d)(2)
(emphasis added).
effects exception could have been considered applicable to the

tusks.46
     Therefore, we conclude that the jury verdicts as to the

Grigsbys' unlawful importation of the specified wildlife is against

the weight of the evidence and inconsistent with the household

effects exception given in the jury instructions.      According to

CITES, 50 C.F.R. § 23.13(d), and the Facts information sheet on

ivory, issued by the Fish and Wildlife Service of the United States

Department of the Interior, the Grigsbys' not having a Canadian

export permit did not violate United States law.       The household

effects exception specifically provides that nonresidents of the

United States can move wildlife, such as the bear and sealskins as

well as the birds at issue in this case, if these items are their

personal, noncommercial possessions, which are moved as part of

their household effects or residential belongings.47     Because the

     46
      It is clear that the jury did not focus on the meaning and
application of the household effects exception, particularly
concerning the other wildlife involved in this case. Instead,
the jury apparently concentrated on the major portion of the jury
instructions devoted to the requisite export/import permits if
the household effects exception did not apply. Furthermore, if
the jury had been instructed on and believed the Grigsbys'
abandonment theory, then they could have had the option of
deciding that the earlier move of the elephant tusks into the
United States and placement in storage for subsequent retrieval
and moving with the rest of their household effects was because
of the Grigsbys' fear of personal violence from Zanotti.
     47
      The discussion among the court, counsel, and Agent Decker
of the Fish & Wildlife Service makes clear that the export permit
is a requirement of Canada, and that the household effects
exception encompasses at least the bear and sealskins as well as
the birds at issue in this case:

           THE COURT: You didn't answer the question I'm asking,
           though. I'm look[ing] still at this CFR exception in
           23.13(d) and asking you why that exception doesn't
           apply to the permit requirements, the import permit
requirement for the tusks, and the export permit
requirement for the bearskins?

MR. FARRELL [AUSA]:    First of all, because in
23.13(d)(2) it talks   about Appendix 2, and if that
country, meaning the   country from which the animals
were taken, requires   a permit, and Canada requires a
permit for export.

THE COURT: Yes, but there again, you are stuck with
the words by U.S. residents. I see what you are
saying.

MS. BECKER [Doris Grigsby's counsel]: Your Honor, my
argument is I think (d)(1) talks about CITES permits.
I don't have it in front of me, but the tusks based on
the government's argument is it is a CITES 1. So,
therefore, it would apply as well, the exception would
apply as well.

THE COURT: It seems to me—I guess not all of these
regulations are here before me, but looking back to the
beginning of that section, Part 23, it is captioned
Endangered Species Convention. I think from what I
have heard you all say so far that this exception does
apply to the three contrary to law provisions that we
have discussed so far.

     ....

AGENT DECKER: In regard to the other wildlife in this
case, the polar bears, the bears, and the seals, those
are items—the black bears and the polar bears, those
are the items that are Appendix 2 wildlife.

THE COURT:   Yes.

AGENT DECKER: In that case, then, you go to Number 2
under 23.12 where it gives you the requirements for an
Appendix 2 species, and those species only require an
export permit from Canada.

THE COURT:   Right.

AGENT DECKER: Then if you go on to the part that
causes all this confusion, the part in 23.13, we have
first covered the prohibitions, then we covered the
requirements, and then the law provides an exception in
23.13.

     Now, that exception is over in paragraph (d) which
says that there is an exception for household effects.
household effects exception clearly covers the endangered bear and

sealskins as well as the birds at issue in this case, the jury

erroneously convicted the Grigsbys of unlawfully importing the

wildlife other than the ivory tusks.   Additionally, it is possible

that the jury, if properly instructed concerning the Grigsbys'

abandonment argument, would have determined that the elephant tusks

also were included in the household effects exception.

E. Denial of Motions for Judgments of Acquittal

      Both David and Doris Grigsby moved for judgments of acquittal

pursuant to Rule 29(c) of the Federal Rules of Criminal Procedure.48

The district judge denied these motions because she decided that

there was sufficient evidence to sustain the verdicts. In deciding

a Rule 29 motion for judgment of acquittal, a district court must

"determine whether, viewing all the evidence in the light most



          However, in (d)(2) it says provided this exception
          shall not apply to Number 2 importations by U.S.
          residents of wildlife or plants listed in Appendix 2
          that were taken from the wild in a foreign country if
          that country requires export permits, and there is
          testimony that Canada requires export permits.

               The notion that foreign people, foreigners,
          anybody other [than] United States residents, the door
          would just be wide open. It would simply defeat the
          law, and there is another part. If you turn back to
          23.13(a), that says exceptions, and the last sentence
          in paragraph (a) says exceptions in one part cannot be
          invoked to allow activities prohibited by another part.

          THE COURT: That's the whole purpose of an exception,
          though. That doesn't make any sense.

     R15-1070-71, 1074-75 (emphasis added).
     48
      Alternatively, David and Doris Grigsby moved for a new
trial. Because we have determined that their respective motions
for judgments of acquittal should have been granted, we need not
address their motions for new trial.
favorable to the Government and drawing all reasonable inferences

and   credibility    choices     in    favor       of   the    jury's    verdict,    a

reasonable trier of fact could find that the evidence established

guilt beyond a reasonable doubt."              United States v. O'Keefe, 825

F.2d 314, 319 (11th Cir.1987) (citation omitted);                    see Jackson v.

Virginia, 443 U.S. 307, 316, 99 S.Ct. 2781, 2787, 61 L.Ed.2d 560

(1979) (holding that no defendant can be convicted criminally

unless the government proves beyond a reasonable doubt every

element   of   the   offense).        "The   district         court's    decision   on

sufficiency of the evidence [in determining a motion for judgment

of acquittal] is entitled to no deference by this court," United

States v. Taylor, 972 F.2d 1247, 1250 (11th Cir.1992);                    our review

of the denial of a defendant's motion for acquittal is de novo,

United States v. Perez-Tosta, 36 F.3d 1552, 1556 (11th Cir.1994),

cert. denied, --- U.S. ----, 115 S.Ct. 2584, 132 L.Ed.2d 833

(1995).

      Considering the evidence in this case most favorably to the

government and in view of the household baggage/personal effects

exception given to the jury by the district judge, we find it

unreasonable for the jury to have determined that moving into the

United States the wildlife, other than the ivory tusks, with the

Grigsbys' household goods was unlawful because it was part of their

home furnishings.        There is no evidence in the record that this

wildlife was other than decoration for the Grigsbys' home, such as

the   bearskin   rugs,    or   part    of    David       Grigsby's      mounted   bird

collection,      which      plainly         fits        within     the     household

baggage/personal effects exception.            The district judge might have
clarified the application of this exception if she had instructed

the jury that the household effects exception                 applied to United

States citizens moving their residences to the United States, like

the Grigsbys, and not to United States residents.

      With respect to the ivory tusks, even if the jury did not

believe the Grigsbys' abandonment theory whereby they represented

that the tusks had become part of their household belongings

because Enright had failed to obtain them and had not paid storage

for four years, two other exceptions precluded the importation of

the tusks from being unlawful.                The district court failed to

instruct the jury on the sport-hunted trophies exception as well as

the pre-Convention exception, both of which clearly applied to the

tusks, as we have analyzed herein.            Cf. United States v. Johnson,

542   F.2d     230,   232-33   (5th    Cir.1976)         (determining   that    the

defendant's      legal   theory    excusing        his    criminal   conduct    was

insufficient as a matter of law, thus, the district court committed

no reversible error in failing to instruct the jury on the theory

or in not granting the motion for judgment of acquittal).                      This

constitutes a legal error on the part of the district court because

the Grigsbys should not have been convicted criminally for unlawful

transportation of the ivory tusks into the United States when these

exemptions preclude a finding of wrongdoing by the Grigsbys with

respect   to    the   particular      tusks   at    issue    because    they   were

sport-hunted trophies as well as harvested prior to the effective

date of CITES, which the Endangered Species Act of 1973 and its

amendment, the AECA, implement.

      On these facts, there could be no violation of the felony
importation statute because the importation was not "contrary to

law."        18 U.S.C. § 545.     Since the Grigsbys' conduct in this case

did not constitute criminal violation of the subject statutes, they

should not have been convicted for conspiracy to violate these

statutes under the specific intent, federal conspiracy statute, 18

U.S.C. § 371, in Count I.49 Because the jury convicted the Grigsbys
contrary to the evidence regarding the household effects exception

concerning       the   wildlife    other   than   the    ivory    tusks,    and   the

district judge did not recognize that the sport-hunted trophies and

pre-Convention exceptions covered the ivory tusks as a matter of

law and failed to so instruct the jury, the Grigsbys' convictions

must be reversed and their respective motions for judgments of

acquittal granted.        See Taylor, 972 F.2d at 1250 (holding that the

district court erred as a matter of law in its ruling on the

defendant's motion for judgment of acquittal).

                                  III. CONCLUSION

        Given    the   particular    facts   in   this    case,    the     Grigsbys'

        49
      Indeed, the district judge's instruction on the conspiracy
count could have be instrumental in the jury's convicting the
Grigsbys:

                     In this case, it is not necessary for the
                government to prove that the defendant under
                consideration willfully conspired to commit all three
                of the charged substantive offenses. It would be
                enough if the government proves beyond a reasonable
                doubt that the defendant conspired with someone to
                commit one of those offenses, but in that event, in
                order to return a verdict of guilty, the jury must
                unanimously agree upon which of the three offenses the
                defendant willfully conspired to commit. If the jury
                cannot agree in that manner, you would have to find the
                defendant not guilty.

     R15-1102 (emphasis added). Doris Grigsby's counsel objected
     to this instruction. Id. at 1103.
criminal convictions for violating the AECA, the Endangered Species

Act of 1973, and the Migratory Bird Treaty Act are untenable.   The

jury was misinstructed on the AECA with erroneous or incomplete

instructions, as we have explained herein.    The jury's verdicts

with respect to the other wildlife conservation statutes are

contrary to the jury instructions and evidence.   Accordingly, the

convictions of David and Doris Grigsby are REVERSED, and the case

is REMANDED to the district court with instructions to GRANT their

respective motions for judgments of acquittal as a matter of law.